[Cite as Norris v. Ohio Dept. of Transp., 2015-Ohio-4938.]




KENZIE NORRIS                                          Case No. 2015-00217-AD

        Plaintiff                                      Clerk Mark H. Reed

        v.
                                                       MEMORANDUM DECISION
OHIO DEPARTMENT OF
TRANSPORTATION

        Defendant

        {¶1} On March 17, 2015, Kenzie Norris (hereinafter “plaintiff”) filed a complaint in
this Court against the Ohio Department of Transportation (hereinafter “ODOT”) alleging
that on February 6, 2015, while she was traveling on Interstate 70 East in Muskingum
County her motor vehicle was damaged by ODOT work crews. Specifically she claims
that as she passed the ODOT workers, who were trimming trees along the side of the
roadway, a tree fell and hit her car, breaking her passenger side mirror and scratching
the vehicle body. As a result, plaintiff’s vehicle sustained damages in the amount of
$1,871.00. Plaintiff maintains a collision insurance deductible of $100.00.
        {¶2} In this case the Court is presented with a relatively straightforward case of
clear causation and liability.          As the negligent party, ODOT is responsible for the
damages to plaintiff’s vehicle. The only issue to be determined then is what is the
amount of damages to be assessed ODOT for the negligent actions of its employees on
February 6, 2015.
        {¶3} Plaintiff’s claimed repair costs were $1,871.01 and her insurance deductible
is $100.00.         Ohio law requires recoveries against the state to be reduced by any
available insurance. Plaintiff’s recovery is therefore limited to $100.00 plus the $25.00
filing fee, which may be reimbursed as compensable damages pursuant to the holding
in Bailey v. Ohio Department of Rehabilitation and Correction, 62 Ohio Misc 2d 19, 587
N.E.2d 990 (Ct. of Cl. 1990).
                                 IN THE COURT OF CLAIMS OF OHIO




KENZIE NORRIS                                  Case No. 2015-00217-AD

         Plaintiff                             Clerk Mark H. Reed

         v.
                                               ENTRY OF ADMINISTRATIVE
OHIO DEPARTMENT OF                             DETERMINATION
TRANSPORTATION

         Defendant

         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $125.00, which includes the filing fee. Court costs are
assessed against defendant.




                                                MARK H. REED
                                                Clerk

Entry cc:
Kenzie Norris                                  Jerry Wray, Director
1309 Pfeifer Drive                             Ohio Department Of Transportation
Zanesville, Ohio 43701                         1980 West Broad Street
                                               Mail Stop 1500
                                               Columbus, Ohio 43223




Filed 9/23/15
Sent to S.C. Reporter 11/30/15